806 F.2d 249
Leslie J. ROBINSON, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 85-2560.
United States Court of Appeals,Federal Circuit.
Dec. 2, 1986.

Appealed from U.S. Claims Court;  John P. Wiese, Judge.
Jonathan S. Gelber, Patterson & Reese, Fairfax, Va., argued for appellant.  With him on the brief was Gary A. Reese, Fairfax, Va.
Terrance S. Hartman, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With him on the brief were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Sandra P. Spooner, Washington, D.C.
Before MARKEY, Chief Judge, and FRIEDMAN, RICH, DAVIS, BALDWIN,* SMITH, NIES, NEWMAN, BISSELL and ARCHER, Circuit Judges.
Prior Report: 8 Cl.Ct. 343.
PER CURIAM.


1
The judgment appealed from is affirmed by an equally divided court.



*
 Judge Baldwin assumed status as Senior Judge on November 25, 1986, after the court sua sponte took the appeal in banc, and after participating as an active judge in the consideration and decision of the appeal by the court